DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.
Claims 1 - 20 have been presented for examination.  Claims 1, 5 and 13 are currently amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Claim Objection
Applicant’s amendments have overcome the objection.  Therefore it is withdrawn.

Response to Claim 1 is Allowable Under 35 U.S.C. § 103 Over the Cited Art of Record
Applicant’s arguments have been fully considered and they are persuasive.  Therefore the rejection has been withdrawn.  However a new rejection is included in the instant Office Action over different cited portions of SurrealAI/surreal repository file on www.github.com (see Claim Rejections - 35 USC § 103).

Applicant argues: “Applicant submits that claims 2-4, 6-12, and 14-20 are allowable at least for depending from an allowable independent claim”

	Applicant’s arguments are not persuasive based on the rejection of the independent claim(s) (see Claim Rejections - 35 USC § 103).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. “SURREAL: Open-Source Reinforcement Learning Framework and Robot Manipulation Benchmark” (henceforth “Fan”) in view of SurrealAI/symphony repository file on www.github.com (henceforth “symphony (SurrealAI-Github)”), and further in view of SurrealAI/surreal repository file on www.github.com (henceforth “surreal (SurrealAI-Github)”).  Fan, symphony (SurrealAI-Github) and surreal (SurrealAI-Github) are analogous art since they are in the same field of simulation execution environments, and since they solve the same problem of setting up a simulation execution environment.

With regard to claim 1, Fan teaches a computer-implemented method, comprising: (Fan Figure 3 Surreal is implemented on the cloud 
    PNG
    media_image1.png
    146
    617
    media_image1.png
    Greyscale
)
obtaining a set of parameters for simulating execution of an application for a robotic device in a simulation environment; (Fan Page 2 the SURREAL updates parameters based on executing robot actor/agents “SURREAL decomposes a distributed RL algorithm into four components: generation of experience (actors), storage of experience (buffer), updating parameters from experience (learner), and storage of parameters (parameter server).” and Figure 3 the actors are executed in the cloud (in a simulation environment))
identifying a set of components usable to execute the application and to process actions of the robotic device within the simulation environment (Fan Page 4 a provisioner reproduces the simulation environment on the cloud, said simulation environment comprising components “SURREAL pipeline starts with the provisioner that guarantees the reproducibility of our cluster setup across Google Cloud, AWS, and Azure … We use docker images to ensure that the runtime environment and dependencies can be exactly reproduced. … Some components can be sharded and load-balanced across multiple nodes to boost performance even further.”, and Figure 4 the simulation environment can be used for various robot actions (a set of components to process action of the robotic device) 
    PNG
    media_image2.png
    240
    613
    media_image2.png
    Greyscale
)
determining a plurality of virtual computing instances for simulating the execution of the application; (Fan Page 4 the environment is created on cloud resources comprising multiples nodes (determining a plurality of virtual computing instances) “SURREAL pipeline starts with the provisioner that guarantees the reproducibility of our cluster setup across Google Cloud, AWS, and Azure. The next layer, orchestrator, uses a well-established cloud API (Kubernetes) to allocate CPU/GPU resources and replicate the networking topology of our experiments. … Some components can be sharded and load-balanced across multiple nodes to boost performance even further.”)
configuring, for the plurality of virtual computing instances, a set of network interfaces to enable communication among the set of components; (Fan Figure 3 and Page 4 networking resources are provisioned for communication needs “Due to our design’s asynchronous nature and inevitable network latency … Further down the pipeline, the protocol implements efficient communication directives.” 
    PNG
    media_image3.png
    150
    655
    media_image3.png
    Greyscale
)
launching the set of components among the plurality of virtual computing instances; and (Fan Figure 3 the environment setup is automation by the Provisioner, and Page 4 a plurality of compute nodes can be used (among the plurality of virtual computing instances) “Some components can be sharded and load-balanced across multiple nodes to boost performance even further … SURREAL can easily scale to hundreds of CPUs and GPUs.”)
monitoring execution of an application in a simulation environment to determine performance of a set of components in a plurality of virtual computing instances. (Fan Page 4 the performance of the agents/actors is sent to a central location (determine performance of a set of components) “The learner continuously pulls batches of experiences from the buffer and performs algorithm-specific parameter updates. … Periodically, the learner posts the latest parameters to the parameter server, which then broadcasts to all actors to update their behavior policies. “)

Fan does not appear to explicitly disclose: that the determining is based on computational requirements for the set of components.

However symphony (SurrealAI-Github) teaches:
determining, based on computational requirements for a set of components, a plurality of virtual computing instances for simulating the execution of an application; (symphony (SurrealAI-Github) e0d6874f6b/symphony/docs/kubernetes.md the docker container housing the set of components are specified and have associated resource requirements (determining based on computational requirements) which determine which nodes are available for the placement (determining a plurality of virtual computing instances) 
    PNG
    media_image4.png
    218
    949
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    91
    836
    media_image5.png
    Greyscale
, and )
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of setting up a robot simulation environment using virtual machines disclosed by Fan with the method of configuring a scheduling policy for one or more containers disclosed by symphony (SurrealAI-Github).  One of ordinary skill in the art would have been motivated to make this modification in order to implement a desired placement of containers on cloud resources (symphony (SurrealAI-Github) e0d6874f6b/symphony/docs/kubernetes.md  “Kubernetes allows you to select which machine you want to deploy your process/process group on”)

Fan in view of symphony (SurrealAI-Github) does not appear to explicitly disclose: determining, based on an estimate of computational requirements for the set of components, a plurality of virtual computing instances for simulating the execution of an application; and wherein the set of components are allocated among the plurality of virtual computing instances based at least in part on specifications of each virtual computing instance of the plurality of virtual computing instances.

However surreal (SurrealAI-Github) teaches:
determining, based on an estimate of computational requirements for a set of components, a plurality of virtual computing instances for simulating the execution of an application; and wherein the set of components are allocated among a plurality of virtual computing instances based at least in part on specifications of each virtual computing instance of the plurality of virtual computing instances. (surreal (SurrealAI-Github) 368f7c24de/docs/surreal_kube_gke.md the kubernetes cluster is scaled if needed (determining a plurality of virtual computing instances based on an estimate of computational requirements), where the execution is based on types of nodes (set of components allocated based at least in part on specifications of each virtual computing instance), and the cluster is used for running robot simulation experiments (for simulation the execution of the application) “Because these clusters have autoscaling enabled, it will initially have only three n1-standard-2 machines. Large instances and GPU will scale up and incur cost only when you need them … There are certain aspects of experiments that differ. For example, you may want to schedule Gym locomotion environments on CPU nodes but use 4 GPUs for mujoco environments. creation_settings specify a list of templates that one can choose from. … With everything setup. You can use the surreal-kube commandline to create the distributed experiment.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of setting up a robot simulation environment using virtual machines disclosed by Fan in view of symphony (SurrealAI-Github) with the method of configuring the simulation environment disclosed by surreal (SymphonyAI-Github).  One of ordinary skill in the art would have been motivated to make this modification in order to more easily implement a desired configuration of the environment (surreal (SurrealAI-Github) 368f7c24de/docs/creation_settings.md “Creation setting helps declare and configure these settings in an intuitive way”)

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of SurrealAI/surreal repository file on www.github.com (henceforth “surreal (SurrealAI-Github)”).  Fan and surreal (SurrealAI-Github) are analogous art since they are in the same field of simulation execution environments, and since they solve the same problem of setting up a simulation execution environment.

With regard to claim 5, Fan teaches a system, comprising: one or more processors; and memory that stores computer-executable instructions that, if executed, cause the system to: (Fan Figure 3 Surreal is implemented on commonly available cloud providers having hardware resources 
    PNG
    media_image1.png
    146
    617
    media_image1.png
    Greyscale
)
obtain a set of parameters for simulating execution of an application for a robotic device in a simulation environment (Fan Page 2 the SURREAL updates parameters based on executing robot actor/agents “SURREAL decomposes a distributed RL algorithm into four components: generation of experience (actors), storage of experience (buffer), updating parameters from experience (learner), and storage of parameters (parameter server).” and Figure 3 the actors are executed in the cloud (in a simulation environment))
identify a set of components usable to execute the application and to process actions of the robotic device (Fan Page 4 a provisioner reproduces the simulation environment on the cloud, said simulation environment comprising components “SURREAL pipeline starts with the provisioner that guarantees the reproducibility of our cluster setup across Google Cloud, AWS, and Azure … We use docker images to ensure that the runtime environment and dependencies can be exactly reproduced. … Some components can be sharded and load-balanced across multiple nodes to boost performance even further.”, and Figure 4 the simulation environment can be used for various robot actions (a set of components to process action of the robotic device) 
    PNG
    media_image2.png
    240
    613
    media_image2.png
    Greyscale
)
select a set of resources for simulating the execution of the application; (Fan Page 4 the environment is created on cloud resources comprising multiples nodes (determining a set of resources) “SURREAL pipeline starts with the provisioner that guarantees the reproducibility of our cluster setup across Google Cloud, AWS, and Azure. The next layer, orchestrator, uses a well-established cloud API (Kubernetes) to allocate CPU/GPU resources and replicate the networking topology of our experiments. … Some components can be sharded and load-balanced across multiple nodes to boost performance even further.”)
launch the set of components among the set of resources; and (Fan Figure 3 the environment setup is automation by the Provisioner, and Page 4 a plurality of compute nodes can be used (among the plurality of virtual computing instances) “Some components can be sharded and load-balanced across multiple nodes to boost performance even further … SURREAL can easily scale to hundreds of CPUs and GPUs.”)
monitor execution of an application in a simulation environment to determine performance of a set of components (Fan Page 4 the performance of the agents/actors is sent to a central location (determine performance of a set of components) “The learner continuously pulls batches of experiences from the buffer and performs algorithm-specific parameter updates. … Periodically, the learner posts the latest parameters to the parameter server, which then broadcasts to all actors to update their behavior policies. “)

Fan does not appear to explicitly disclose: identify, based on the set of parameters, a set of components usable to execute the application and to process action of the robotic device

However surreal (SymphonyAI-Github) teaches:
obtaining a set of parameters for simulating execution of an application for a robotic device in a simulation environment; identify, based on the set of parameters, a set of components usable to execute the application and to process action of the robotic device (surreal (SurrealAI-Github) 368f7c24de/docs/creation_settings.md the agents/non-agents of the Surreal environment are identified based on the docker image (identify a set of components) according to the number specified (based on the set of parameters) 
    PNG
    media_image6.png
    707
    1033
    media_image6.png
    Greyscale
)
determine an allocation of the set of components among the set of resources based at least in part on specifications of resources of the set of resources; and launch, in accordance with the determined allocation, the set of components among the set of resources. (surreal (SurrealAI-Github) 368f7c24de/docs/surreal_kube_gke.md the kubernetes cluster is scaled if needed and execution is based on types of nodes (determine an allocation of the set of components among the set of resources based at least in part on specifications of resources of the set of resources), and the cluster is used for running robot simulation experiments (launch in accordance with the determined allocation) “Because these clusters have autoscaling enabled, it will initially have only three n1-standard-2 machines. Large instances and GPU will scale up and incur cost only when you need them … There are certain aspects of experiments that differ. For example, you may want to schedule Gym locomotion environments on CPU nodes but use 4 GPUs for mujoco environments. creation_settings specify a list of templates that one can choose from. … With everything setup. You can use the surreal-kube commandline to create the distributed experiment.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of setting up a robot simulation environment using virtual machines disclosed by Fan with the method of configuring the simulation environment disclosed by surreal (SymphonyAI-Github).  One of ordinary skill in the art would have been motivated to make this modification in order to more easily implement a desired configuration of the environment (surreal (SurrealAI-Github) 368f7c24de/docs/creation_settings.md “Creation setting helps declare and configure these settings in an intuitive way”)

With regard to claim 7, Fan in view of surreal (SymphonyAI-Github) teaches all the elements of the parent claim 5, and further teaches:
wherein the computer-executable instructions further cause the one or more processors to configure, for the set of resources, a set of network interfaces to enable communication among the set of components (Fan Figure 3 and Page 4 networking resources are provisioned for communication needs “Due to our design’s asynchronous nature and inevitable network latency … Further down the pipeline, the protocol implements efficient communication directives.” 
    PNG
    media_image3.png
    150
    655
    media_image3.png
    Greyscale
)

Claims 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of symphony (SurrealAI-Github), and further in view of surreal (SurrealAI-Github), and further in view of Ahner et al. (US 2019/0278698 and further citing to 62/639896) (henceforth “Ahner (896)”).  Fan, symphony (SurrealAI-Github), surreal (SurrealAI-Github) and Ahner (896) are analogous art since they are in the same field of simulation execution environments, and since they solve the same problem of setting up a simulation execution environment.

With regard to claim 13, Fan teaches cause the computer system to at least: 
obtain a set of parameters of a simulation environment and of a robotic device (Fan Page 2 the SURREAL updates parameters based on executing robot actor/agents “SURREAL decomposes a distributed RL algorithm into four components: generation of experience (actors), storage of experience (buffer), updating parameters from experience (learner), and storage of parameters (parameter server).” and Figure 3 the actors are executed in the cloud (in a simulation environment))
in response to a request to simulate an application for the robotic device, (Fan Page 1 these simulations are run by researchers (to simulate an application for the robotic device) “The heavy engineering factor in cutting-edge deep RL research has increased the barrier of entry even more for new researchers and small labs.”, and Page 2 the surreal system allows the experiments to be easily run (in response to a request) “To enable scalable learning, we develop a four-layer computing infrastructure on which RL experiments can be easily orchestrated and managed”)
identify a set of components for execution of an application and to process actions of the robotic device (Fan Page 4 a provisioner reproduces the simulation environment on the cloud, said simulation environment comprising components “SURREAL pipeline starts with the provisioner that guarantees the reproducibility of our cluster setup across Google Cloud, AWS, and Azure … We use docker images to ensure that the runtime environment and dependencies can be exactly reproduced. … Some components can be sharded and load-balanced across multiple nodes to boost performance even further.”, and Figure 4 the simulation environment can be used for various robot actions (a set of components to process action of the robotic device) 
    PNG
    media_image2.png
    240
    613
    media_image2.png
    Greyscale
)
launch the set of components among a set of computing resources (Fan Figure 3 the environment setup is automation by the Provisioner, and Page 4 a plurality of compute nodes can be used (among the plurality of virtual computing instances) “Some components can be sharded and load-balanced across multiple nodes to boost performance even further … SURREAL can easily scale to hundreds of CPUs and GPUs.”)
monitor execution of the application in the simulation environment (Fan Page 4 the performance of the agents/actors is sent to a central location (monitor execution) “The learner continuously pulls batches of experiences from the buffer and performs algorithm-specific parameter updates. … Periodically, the learner posts the latest parameters to the parameter server, which then broadcasts to all actors to update their behavior policies. “)

Fan does not appear to explicitly disclose: 

However symphony (SurrealAI-Github) teaches:
launch a set of components among a set of computing resources, the set of computing resources selected based on computational requirements for execution of an application and the set of components; and (symphony (SurrealAI-Github) e0d6874f6b/symphony/docs/kubernetes.md the docker container housing the set of components are specified and have associated resource requirements (launch based on computational requirements) which determine which nodes are available for the placement (launch among a set of computing resources) 
    PNG
    media_image4.png
    218
    949
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    91
    836
    media_image5.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of setting up a robot simulation environment using virtual machines disclosed by Fan with the method of configuring a scheduling policy for one or more containers disclosed by symphony (SurrealAI-Github).  One of ordinary skill in the art would have been motivated to make this modification in order to implement a desired placement of containers on cloud resources (symphony (SurrealAI-Github) e0d6874f6b/symphony/docs/kubernetes.md  “Kubernetes allows you to select which machine you want to deploy your process/process group on”)

	Fan in view of symphony (SurrealAI-Github) does not appear to explicitly disclose: based at least in part on the set of parameters, identify a set of components for execution of the application and for processing actions of the robotic device; the set of computing resources selected based on an estimate of computational requirements for execution of the application and the set of components, the set of components allocated among the set of computing resources based at least in part on specifications of each computing resource of the set of computing resources.

	However surreal (SurrealAI-Github) teaches:
obtain a set of parameters of a simulation environment and of a robotic device; and based at least in part on the set of parameters, identify a set of components for execution of an application and for processing actions of the robotic device (surreal (SurrealAI-Github) 368f7c24de/docs/creation_settings.md the agents/non-agents of the Surreal environment are identified based on the docker image (identify a set of components) according to the number specified (based on the set of parameters) 
    PNG
    media_image6.png
    707
    1033
    media_image6.png
    Greyscale
)
a set of computing resources selected based on an estimate of computational requirements for execution of the application and the set of components, the set of components allocated among the set of computing resources based at least in part on specifications of each computing resource of the set of computing resources (surreal (SurrealAI-Github) 368f7c24de/docs/surreal_kube_gke.md the kubernetes cluster is used for running robot simulation experiments (the set of components allocated among the set of computing resources) and can be scaled if needed (set of computing resources based on an estimate of computational requirements), where the execution is based on types of nodes (based at least in part on specifications of each computing resource), and “Because these clusters have autoscaling enabled, it will initially have only three n1-standard-2 machines. Large instances and GPU will scale up and incur cost only when you need them … There are certain aspects of experiments that differ. For example, you may want to schedule Gym locomotion environments on CPU nodes but use 4 GPUs for mujoco environments. creation_settings specify a list of templates that one can choose from. … With everything setup. You can use the surreal-kube commandline to create the distributed experiment.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of setting up a robot simulation environment using virtual machines disclosed by Fan in view of symphony (SurrealAI-Github) with the method of configuring the simulation environment disclosed by surreal (SymphonyAI-Github).  One of ordinary skill in the art would have been motivated to make this modification in order to more easily implement a desired configuration of the environment (surreal (SurrealAI-Github) 368f7c24de/docs/creation_settings.md “Creation setting helps declare and configure these settings in an intuitive way”)

Fan in view of symphony (SurrealAI-Github), and further in view of surreal (SurrealAI-Github) does not appear to explicitly disclose: a non-transitory computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to execute steps.

However Ahner (896) teaches: 
a non-transitory computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to execute steps (Ahner (896) Claim 17 in 2019/0278698)
In response to a request to simulation
in response to a request to simulate an application for a robotic device, identify a set of components for execution of an application (Ahner (896) Abstract in 2019/0278698 automatically generates a virtual environment based on a request “receiving, from a user, a request for a simulation of a robot in a virtual environment … generated in accordance with the request”, Paragraph 21 “Embodiments of the invention may generate a virtual reality environment for testing performance of a robot or other machine capable of influencing the real world”, and Figure 5 the simulated environment comprises several components, and Figure 6 environment components are configured per customer request 
    PNG
    media_image7.png
    396
    593
    media_image7.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of setting up an robot simulation environment using virtual machines disclosed by Fan in view of symphony (SurrealAI-Github), and further in view of surreal (SurrealAI-Github) with the method of accepting user request for a robot simulation disclosed by Ahner (896).  One of ordinary skill in the art would have been motivated to make this modification in order to test the performance of a robot (Ahner (896) Paragraph 21 in 2019/0278698).

With regard to claim 15, Fan in view of symphony (SurrealAI-Github), and further in view of surreal (SurrealAI-Github), and further in view of Ahner (896) teaches all the elements of the parent claim 13, and further teaches wherein the instructions that cause the computer system to: launch the set of components among the set of computing resources further cause the computer system to 
establish, among the set of computing resources, a set of network interfaces to allow communication among the set of components (Fan Figure 3 and Page 4 networking resources are provisioned for communication needs “Due to our design’s asynchronous nature and inevitable network latency … Further down the pipeline, the protocol implements efficient communication directives.” 
    PNG
    media_image3.png
    150
    655
    media_image3.png
    Greyscale
)

With regard to claim 17, Fan in view of symphony (SurrealAI-Github), and further in view of surreal (SurrealAI-Github), and further in view of Ahner (896) teaches all the elements of the parent claim 13, and further teaches: 
wherein the set of parameters of the simulation environment include central processing unit requirements, graphics processing unit requirements, and random access memory requirements for the simulation environment and the robotic device (symphony (SurrealAI-Github) e0d6874f6b/symphony/docs/kubernetes.md the docker container housing the set of components are specified and have associated resource requirements (determining based on computational requirements) which determine which nodes are available for the placement 
    PNG
    media_image4.png
    218
    949
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    91
    836
    media_image5.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of setting up a robot simulation environment using virtual machines and scheduling policy disclosed by Fan with the method of configuring a scheduling policy for one or more containers disclosed by symphony (SurrealAI-Github).  One of ordinary skill in the art would have been motivated to make this modification in order to implement a desired placement of containers on cloud resources (symphony (SurrealAI-Github) e0d6874f6b/symphony/docs/kubernetes.md  “Kubernetes allows you to select which machine you want to deploy your process/process group on”)

Claims 2 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of symphony (SurrealAI-Github), and further in view of surreal (SurrealAI-Github), and further in view of comment from stackoverflow.com (henceforth “stackoverflow”).  Fan, symphony (SurrealAI-Github), surreal (SurrealAI-Github) and stackoverflow are analogous art since they are in the same field of simulation execution environments, and since they solve the same problem of setting up a simulation execution environment.

With regard to claim 2, Fan in view of symphony (SurrealAI-Github), and further in view of surreal (SurrealAI-Github( does not appear to explicitly disclose: wherein the method further comprises migrating a subset of the set of components to other virtual computing instances as a result of the subset requiring additional resources to enable completion of the execution of the application in the simulation environment.

However stackoverflow teaches:
migrating a subset of components to other virtual computing instances as a result of the subset requiring additional resources to enable completion of the execution of an application (stackoverflow Jul 19, 2017 comment 
    PNG
    media_image8.png
    296
    720
    media_image8.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of setting up a robot simulation environment using virtual machines and scheduling policy disclosed by Fan in view of symphony (SurrealAI-Github), and further in view of surreal (SurrealAI-Github) with the method of migrating execution components disclosed by stackoverflow.  One of ordinary skill in the art would have been motivated to make this modification in order to perform autoscaling of virtual instances (stackoverflow Jul 19, 2017 comment).

With regard to claim 3, Fan in view of symphony (SurrealAI-Github), and further in view of surreal (SurrealAI-Github), and further in view of stackoverflow teaches all the elements of the parent claim 2, and further teaches:
wherein the method further comprises provisioning the other virtual computing instances as a result of the subset requiring the additional resources (stackoverflow Jul 19, 2017 comment 
    PNG
    media_image8.png
    296
    720
    media_image8.png
    Greyscale
)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of symphony (SurrealAI-Github), and further in view of surreal (SurrealAI-Github), and further in view of Garod, M. “The Curious Case of Failing Over in Kubernetes” (henceforth “Garod”).  Fan, symphony (SurrealAI-Github), surreal (SurrealAI-Github) and Garod are analogous art since they are in the same field of simulation execution environments, and since they solve the same problem of setting up a simulation execution environment.

With regard to claim 4, Fan in view of symphony (SurrealAI-Github), and further in view of surreal (SurrealAI-Github) teaches all the elements of the parent claim 1, and further teaches:
determining performance requirements of a set of components; and selecting virtual instances based on performance requirements (symphony (SurrealAI-Github) e0d6874f6b/symphony/docs/kubernetes.md the docker container housing the set of components are specified and have associated resource requirements (determining based on computational requirements) which determine which nodes are available for the placement (determining a plurality of virtual computing instances) 
    PNG
    media_image4.png
    218
    949
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    91
    836
    media_image5.png
    Greyscale
)

Fan in view of symphony (SurrealAI-Github), and further in view of surreal (SurrealAI-Github) does not appear to explicitly disclose: detecting failure of a virtual computing instance of the plurality of virtual computing instances; identifying a subset of the set of components impacted by the failure; that the determining performance requirements are for the subset of the set of components; and migrating the subset of the set of components to another set of virtual computing instances, the another set of virtual computing instances selected based on the performance requirements.

However Garod teaches:
detecting failure of a virtual computing instance of a plurality of virtual computing instances; identifying a subset of a set of components impacted by the failure; and migrating the subset of the set of components to another set of virtual computing instances, the another set of virtual computing instances selected based on performance requirements (Garod failover is automatic in Kubernetes and would implicitly use the same methods of bringing up the failover pods as the original pods, where symphony (SurrealAI-Github) teaches how nodes are assigned based on specified resources (the another set of virtual computing instances selected based on performance requirements) “With regards to failover, if a pod were to ever fail, Kubernetes will automatically and immediately bring in a new pod to replace it. We can test this with a simple kubectl delete on one of these pods.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of setting up a robot simulation environment using virtual machines and scheduling policy disclosed by Fan in view of symphony (SurrealAI-Github), and further in view of surreal (SurrealAI-Github) with the method of replacing failed pods in Kubernetes disclosed by Garod.  One of ordinary skill in the art would have been motivated to make this modification in order to provide automatic pod failover (Garod “With regards to failover, if a pod were to ever fail, Kubernetes will automatically and immediately bring in a new pod to replace it. We can test this with a simple kubectl delete on one of these pods.”)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of surreal (SurrealAI-Github), and further in view of Roman et al. "Overseer: A Multi Robot Monitoring Infrastructure" (henceforth ''Roman"), and further in view of openai/gym repository file on www.github.com (henceforth “gym (openai-Github)”), and further in view of Huang et al. “Modelling and designing a low-cost high-fidelity mobile crane simulator” (henceforth “Huang”).  Fan, surreal (SurrealAI-Github), Roman, gym (openai-Github) and Huang are analogous art since they are in the same field of simulation execution environments, and since they solve the same problem of setting up a simulation execution environment.

With regard to claim 6, Fan in view of surreal (SurrealAI-Github) teaches all the elements of the parent claim 5, and does not appear to explicitly disclose: wherein the set of parameters include a number of a set of sensors of the robotic device.

However Roman teaches:
wherein the set of parameters include 
a number of a set of sensors of the robotic device, (Roman Page 5 “The configuration defines the total number of sensors to be simulated and the number of sensors in warning and error states. As such, each virtual robot can simulate different numbers of monitored devices, characterizing an heterogeneous MRS”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of setting up a robot simulation environment using virtual machines and scheduling policy disclosed by Fan in view of symphony (SurrealAI-Github) with the method of including a number of sensors on a simulated robot disclosed by Roman.  One of ordinary skill in the art would have been motivated to make this modification in order to simulate a desired number of sensors (Roman Page 5)

Fan in view of surreal (SurrealAI-Github), and further in view of Roman does not appear to explicitly disclose: that the set of parameters includes a number of digital objects to be incorporated into the simulation environment.
a number of digital objects to be incorporated into the simulation environment, and (gym (openai-Github) a48822fe2f/gym/envs/toy_text/frozen_lake.py various holed are created in the OpenAI simulated environment, which could be specified during the surreal setup 
    PNG
    media_image9.png
    406
    644
    media_image9.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of setting up a robot simulation environment using virtual machines and scheduling policy disclosed by Fan in view of surreal (SurrealAI-Github), and further in view of Roman with the method of simulating an environment for the robot disclosed by gym (openai-Github).  One of ordinary skill in the art would have been motivated to make this modification in order to create an environment having a goal for a non-human agent, where a non-human agent encompasses a simulated robot (gym (openai-Github) “G: goal, where the frisbee is located” 
    PNG
    media_image10.png
    45
    144
    media_image10.png
    Greyscale
).

Fan in view of surreal (SurrealAI-Github), and further in view of Roman, and further in view of gym (openai-Github) does not appear to explicitly disclose: wherein the set of parameters include a requirement for frames per second for the simulation environment.

	However Huang teaches:
simulation environment has a requirement for frames per second for the simulation environment (Huang Page 162 the simulation environment should provide smooth updates to support the frames per second of the visual display of the robotic device “the washout filter must preserve the state value of the previous posture and interpolate the motions between the two successive postures. In addition, the frequency of this interpolation should be synchronized with the visual display in order not to disorder the sensorium of the user. … Hence, the frame rate of the visual display is required to be used as the parameter for the interpolation”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of setting up a robot simulation environment using virtual machines and scheduling policy disclosed by Fan in view of surreal (SurrealAI-Github), and further in view of Roman, and further in view of gym (openai-Github) with the method of synchronizing the simulation environment updated to a frame rate disclosed by Huang.  One of ordinary skill in the art would have been motivated to make this modification in order to improve the visualization of the simulation (Huang Page 162).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fan, surreal (SurrealAI-Github), and further in view of Yan et al. “Building a ROS-Based Testbed for Realistic Multi-Robot Simulation: Taking the Exploration as an Example” (henceforth “Yan”).  Fan, surreal (SurrealAI-Github) and Yan are analogous art since they are in the same field of simulation execution environments, and since they solve the same problem of setting up a simulation execution environment.

With regard to claim 8, Fan in view of surreal (SurrealAI-Github) teaches all the elements of the parent claim 5, and further teaches:
wherein the set of resources are selected from a pool of resources configured for simulating execution of a plurality of applications (symphony (SurrealAI-Github) e0d6874f6b/symphony/docs/kubernetes.md node pools are configured (selected from a pool of resources) and used to assigned docker container execution (for simulating execution of applications) 
    PNG
    media_image4.png
    218
    949
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    91
    836
    media_image5.png
    Greyscale
)

Fan in view of surreal (SurrealAI-Github) does not appear to explicitly disclose: that that plurality of applications are for a fleet of robotic devices.

However Yan teaches:
executing a plurality of applications on virtual machines for a fleet of robotic devices (Yan Page 12 robots are run on individual nodes and implemented using a VM image “The number of requested computing nodes (denoted by nodes) can be computed by the maximum number of robots in a fleet (denoted by max_team_size) and the number of robots that can be deployed on each node (denoted by robots_per_node) … As mentioned in Section 4.2, each simulated robot in a team is encapsulated into a VM image.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of setting up a robot simulation environment using virtual machines and scheduling policy disclosed by Fan in view of symphony (SurrealAI-Github) with the method of simulating a fleet of robotic devices using virtual machines disclosed by Yan.  One of ordinary skill in the art would have been motivated to make this modification in order to analyze the behavior of robots (Yan Abstract “While the robotics community agrees that the benchmarking is of high importance to objectively compare different solutions”).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of surreal (SurrealAI-Github), and further in view of Vilches et al. “robot gym: accelerated robot training through simulation in the cloud with ROS and Gazebo” (henceforth “Vilches”).  Fan, surreal (SurrealAI-Github) and Vilches are analogous art since they are in the same field of simulation execution environments, and since they solve the same problem of setting up a simulation execution environment.

With regard to claim 9, Fan in view of surreal (SurrealAI-Github) teaches all the elements of the parent claim 5, and does not appear to explicitly disclose: wherein the computer-executable instructions that cause the one or more processors to select the set of resources for simulating the execution of the application further cause the one or more processors to provision the set of resources within a virtual private network associated with the set of components usable for the execution of the application 

However Vilches teaches:
provision a set of resources within a virtual private network associated with a set of components usable for execution of an application (Vilches Figure 2 and Page 4 “The orchestration block should connect together all of the replicas and servers involved in the process … This replica is not managed by Kubernetes in the same way the other replicas are. Instead, it will be running a Virtual Private Network (VPN)[18] server. Such server (Figure 2 a.4)) will act as a communication bridge between local (Figure 2 a.5))” 
    PNG
    media_image11.png
    296
    346
    media_image11.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of setting up an robot simulation environment using virtual machines disclosed by Fan in view surreal (SurrealAI-Github) with the method of deploying kubernetes resources inside a VPN network disclosed by Vilches.  One of ordinary skill in the art would have been motivated to make this modification in order to encrypt communications between local and remote nodes (Vilches Page 4 “external replicas accessible from anywhere in a encrypted, protected and secure way.”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of surreal (SurrealAI-Github), and further in view of Alvarez Callau et al (US 2018/0302340) (henceforth “Alvarez (340)”).  Fan, surreal (SurrealAI-Github) and Alvarez (340) are analogous art since they are in the same field of simulation execution environments, and since they solve the same problem of setting up a simulation execution environment.

With regard to claim 10, Agarwal (093) in view of Roman and further in view of Sampedro (955) teaches all the elements of the parent claim 5, and does not appear to explicitly disclose: wherein the set of resources are selected based on requirements on latency for communications between the set of components.

However Alvarez (340) teaches:
wherein the set of resources are selected based on requirements on latency for communications between the set of components (Alvarez (340) Paragraph 79 VMs can be allocated to reduce latency (based on requirements on latency for communications) “By providing resource allocation amounts that are greater than the actual load, latency is minimized”, and Paragraph 20 “Underprovisioning refers to when fewer VMs are allocated than needed, which decreases overhead and operating and maintenance costs, but causes high service latency and possibly service unavailabilty issues”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of setting up an robot simulation environment using virtual machines disclosed by Fan in view surreal (SurrealAI-Github) with the method of increasing VM allocation to reduce a latency disclosed by Alvarez (340).  One of ordinary skill in the art would have been motivated to make this modification in order to improve the performance of a simulation execution system (Alvarez (340) Paragraph 79).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of surreal (SurrealAI-Github), and further in view of stackoverflow, and further in view of Anderson et al. (US 2011/0125894) (henceforth “Anderson (894)”).  Fan, surreal (SurrealAI-Github), stackoverflow and Anderson (894) are analogous art since they are in the same field of simulation execution environments, and since they solve the same problem of setting up a simulation execution environment.

With regard to claim 11, Fan in view of surreal (Surreal-Github) teaches all the elements of the parent claim 5, and does not appear to explicitly disclose: wherein the computer-executable instructions further cause the one or more processors to detect failure of a resource of the set of resources; identify a subset of the set of components impacted by the failure; and migrate the subset of the set of components to the another resource.

However stackoverflow teaches:
detect failure of a resource of the set of resources; identify a subset of the set of components impacted by the failure; and migrate the subset of the set of components to the another resource (stackoverflow Jul 19, 2017 comment 
    PNG
    media_image8.png
    296
    720
    media_image8.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of setting up a robot simulation environment using virtual machines and scheduling policy disclosed by Fan in view of surreal (SurrealAI-Github) with the method of migrating execution components disclosed by stackoverflow.  One of ordinary skill in the art would have been motivated to make this modification in order to perform autoscaling of virtual instances (stackoverflow Jul 19, 2017 comment).

Fan in view of surreal (Surreal-Github), and further in view of stackoverflow does not appear to explicitly disclose: determine, based on identification of the set of components, whether to migrate the subset of the set of components to another resource, resulting in a determination; and based on the determination, migrate the subset of the set of components to the another resource.

	However Anderson (894) teaches:
determine, based on identification of failed virtual machines, whether to migrate the failed virtual machines to another resource, resulting in a determination; and based on the determination, migrate the subset of the set of components to the another resource (Anderson (894) Paragraph 82 migration occurs only if the specific virtual machines that failed cannot be restarted (based on identification), where the application components can be linked directly to a VM such as having a VM dedicated to a robot (of the set of components) “the availability management sub-service may automatically migrate a virtual machine 114b to another physical host 114a in response to a service restart failing on a current physical host 114a more than a policy-defined threshold number of times”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of setting up a robot simulation environment using virtual machines and scheduling policy disclosed by Fan in view of surreal (SurrealAI-Github), and further in view of stackoverflow with the method of migrating failed virtual machines disclosed by Anderson (894).  One of ordinary skill in the art would have been motivated to make this modification in order to more intelligently manage a computational workload (Anderson (894) Abstract)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of surreal (SurrealAI-Github), and further in view of stackoverflow.  Fan, surreal (SurrealAI-Github) and stackoverflow are analogous art since they are in the same field of simulation execution environments, and since they solve the same problem of setting up a simulation execution environment.

With regard to claim 12, Fan in view of surreal (SurrealAI-Github) teaches all the elements of the parent claim 5, and does not appear to explicitly disclose: determine, based on the performance of the set of components, that additional resources are needed for the execution of the application in the simulation environment; identify a subset of the set of components for migration to the additional resources; provision the additional resources; and migrate the subset of the set of components to the additional resources.

However stackoverflow teaches:
determine, based on the performance of the set of components, that additional resources are needed for the execution of the application in the simulation environment; identify a subset of the set of components for migration to the additional resources; provision the additional resources; and migrate the subset of the set of components to the additional resources (stackoverflow Jul 19, 2017 comment 
    PNG
    media_image8.png
    296
    720
    media_image8.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of setting up a robot simulation environment using virtual machines and scheduling policy disclosed by Fan in view of surreal (SurrealAI-Github) with the method of migrating execution components disclosed by stackoverflow.  One of ordinary skill in the art would have been motivated to make this modification in order to perform autoscaling of virtual instances (stackoverflow Jul 19, 2017 comment).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of symphony (SurrealAI-Github), and further in view of surreal (SurrealAI-Github), and further in view of Ahner (896), and further in view of Anderson (894).  Fan, symphony (SurrealAI-Github), surreal (SurrealAI-Github), Ahner (896) and Anderson (894) are analogous art since they are in the same field of simulation execution environments, and since they solve the same problem of setting up a simulation execution environment.

With regard to claim 14, Fan in view of symphony (SurrealAI-Github), and further in view of surreal (SurrealAI-Github), and further in view of Ahner (896) teaches all the elements of the parent claim 13, and does not appear to explicitly disclose wherein the instructions further cause the computer system to: detect failure of a subset of the set of computing resources; determine, based on a set of policies for mitigating the failure, whether to migrate components from the subset to another set of computing resources, resulting in a determination; and based on the determination, migrate the components from the subset to the another set of computing resources.

However Anderson (894) teaches:
detect failure of a subset of the set of computing resources; determine, based on a set of policies for mitigating the failure, whether to migrate components from the subset to another set of computing resources, resulting in a determination; and based on the determination, migrate the components from the subset to the another set of computing resources (Anderson (894) Paragraph 82 known failures (detect failure of a subset of computing resources) are addressed by migrating virtual machines according to a policy “the availability management sub-service may automatically migrate a virtual machine 114b to another physical host 114a in response to a service restart failing on a current physical host 114a more than a policy-defined threshold number of times.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of setting up a robot simulation environment using virtual machines and scheduling policy disclosed by Fan in view of symphony (SurrealAI-Github), and further in view of surreal (SurrealAI-Github), and further in view of Ahner (896) with the method of migrating a virtual machine after failure disclosed by Anderson (894).  One of ordinary skill in the art would have been motivated to make this modification in order to provide better workload managed (see Anderson (894) Abstract).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of symphony (SurrealAI-Github), and further in view of surreal (SurrealAI-Github), and further in view of Ahner (896), and further in view of stackoverflow.  Fan, symphony (SurrealAI-Github), surreal (SurrealAI-Github), Ahner (896) and stackoverflow are analogous art since they are in the same field of simulation execution environments, and since they solve the same problem of setting up a simulation execution environment.

With regard to claim 16, Fan in view of symphony (SurrealAI-Github), and further in view of surreal (SurrealAI-Github), and further in view of Ahner (896) teaches all the elements of the parent claim 13, and does not appear to explicitly disclose wherein the instructions further cause the computer system to: obtain, from the set of computing resources, data that indicates performance of the set of computing resources during the execution of the application; determine, based on the data, that additional resources are required to enable continued execution of the application; provision the additional resources; and migrate a subset of the set of components to the additional resources.

However stackoverflow teaches:
obtain, from the set of computing resources, data that indicates performance of the set of computing resources during the execution of the application; determine, based on the data, that additional resources are required to enable continued execution of the application; provision the additional resources; and migrate a subset of the set of components to the additional resources (stackoverflow Jul 19, 2017 comment 
    PNG
    media_image8.png
    296
    720
    media_image8.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of setting up a robot simulation environment using virtual machines and scheduling policy disclosed by Fan in view of symphony (SurrealAI-Github), and further in view of surreal (SurrealAI-Github), and further in view of Ahner (896) with the method of migrating execution components disclosed by stackoverflow.  One of ordinary skill in the art would have been motivated to make this modification in order to perform autoscaling of virtual instances (stackoverflow Jul 19, 2017 comment).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of symphony (SurrealAI-Github), and further in view of surreal (SurrealAI-Github), and further in view of Ahner (896), and further in view of Alvarez (340).  Fan, symphony (SurrealAI-Github), surreal (SurrealAI-Github), Ahner (896) and Alvarez (340) are analogous art since they are in the same field of simulation execution environments, and since they solve the same problem of setting up a simulation execution environment.

With regard to claim 18, Fan in view of symphony (SurrealAI-Github), and further in view of surreal (SurrealAI-Github), and further in view of Ahner (896) teaches all the elements of the parent claim 13, and does not appear to explicitly disclose: wherein the instructions that cause the computer system to launch the set of components among the set of computing resources further cause the computer system to divide the set of components among the set of computing resources based on latency requirements for communications among the set of components.

However Alvarez (340) teaches:
divide the set of components among the set of computing resources based on latency requirements for communications among the set of components (Alvarez (340) Paragraph 79 VMs can be allocated to reduce latency (based on requirements on latency for communications) “By providing resource allocation amounts that are greater than the actual load, latency is minimized”, and Paragraph 20 “Underprovisioning refers to when fewer VMs are allocated than needed, which decreases overhead and operating and maintenance costs, but causes high service latency and possibly service unavailabilty issues”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of setting up a robot simulation environment using virtual machines and scheduling policy disclosed by Fan in view of symphony (SurrealAI-Github), and further in view of surreal (SurrealAI-Github), and further in view of Ahner (896) with the method of allocating virtual machine resources disclosed by Alvarez (340).  One of ordinary skill in the art would have been motivated to make this modification in order to perform enhanced resource scheduling (Alvarez (340) Abstract)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of symphony (SurrealAI-Github), and further in view of surreal (SurrealAI-Github), and further in view of Ahner (896), and further in view of Lauderdale et al. “A Feasibility Study for ISS And HTV Distributed Simulation” (henceforth “Lauderdale”).  Fan, symphony (SurrealAI-Github), surreal (SurrealAI-Github), Ahner (896) and Lauderdale are analogous art since they are in the same field of simulation execution environments, and since they solve the same problem of setting up a simulation execution environment.

With regard to claim 19, Fan in view of symphony (SurrealAI-Github), and further in view of surreal (SurrealAI-Github), and further in view of Ahner (896) teaches all the elements of the parent claim 13, and does not appear to explicitly disclose: the request to simulate the application for the robotic device specifies an identifier of a virtual private network for the execution of the application in the simulation environment; and configure a set of computing resources within the virtual private network specified in the identifier.

	However Lauderdale teaches:
the request to simulate an application for a robotic device specifies an identifier of a virtual private network for the execution of the application in a simulation environment; and configure a set of computing resources within the virtual private network specified in the identifier (Lauderdale Page 4, Left and Table 1 a VPN link is setup between two specific machines using a known port (i.e. an identifier of the VPN) “This VPN testing took place across the JSC internal network, with an SSH/PPP VPN set up linking hla1 and wookie, and with grasping and ewok configured as firewall.  The evaluation RTIs ran on either hla1 or ewok on a statically specified port” 
    PNG
    media_image12.png
    182
    339
    media_image12.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of setting up a robot simulation environment using virtual machines and scheduling policy disclosed by Fan in view of symphony (SurrealAI-Github), and further in view of surreal (SurrealAI-Github), and further in view of Ahner (896) with the method of setting up and utilizing a VPN to perform a robot simulation disclosed by Lauderdale.  One of ordinary skill in the art would have been motivated to make this modification in order to have better security (Lauderdale 2, Right “low bandwidth connection (Houston to Kamakura) and a VPN configuration to investigate the effect of a VPN on system performance and to test connectivity and security of the RTIs communicating between two private networks separated by firewalls over an encrypted connection”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of symphony (SurrealAI-Github), and further in view of surreal (SurrealAI-Github), and further in view of Ahner (896), and further in view of Yan, and further in view of Aguero et al. “Inside the Virtual Robotics Challenge: Simulating Real-Time Robotic Disaster Response” (henceforth “Aguero”).  Fan, symphony (SurrealAI-Github), surreal (SurrealAI-Github), Ahner (896), Yan and Aguero are analogous art since they are in the same field of simulation execution environments, and since they solve the same problem of setting up a simulation execution environment.

With regard to claim 20, Fan in view of symphony (SurrealAI-Github), and further in view of surreal (SurrealAI-Github), and further in view of Ahner (896) teaches all the elements of the parent claim 13, and further teaches:
identify a pool of computing resources configured for simulating execution of a plurality of applications for robotic devices; select, from the pool of computing resources and based on the set of parameters and the set of components, the set of computing resources (symphony (SurrealAI-Github) e0d6874f6b/symphony/docs/kubernetes.md the docker container housing the set of components are specified and have associated resource requirements (determining based on computational requirements) which determine which nodes are available for the placement (determining a plurality of virtual computing instances) 
    PNG
    media_image4.png
    218
    949
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    91
    836
    media_image5.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of setting up a robot simulation environment using virtual machines disclosed by Fan with the method of configuring a scheduling policy for one or more containers disclosed by symphony (SurrealAI-Github).  One of ordinary skill in the art would have been motivated to make this modification in order to implement a desired placement of containers on cloud resources (symphony (SurrealAI-Github) e0d6874f6b/symphony/docs/kubernetes.md  “Kubernetes allows you to select which machine you want to deploy your process/process group on”)

Fan in view of symphony (SurrealAI-Github), and further in view of surreal (SurrealAI-Github), and further in view of Ahner (896) does not appear to explicitly disclose: that the simulating execution of a plurality of applications is for a fleet of robotic devices.

However Yan teaches:
executing a plurality of applications on virtual machines for a fleet of robotic devices (Yan Page 12 robots are run on individual nodes and implemented using a VM image “The number of requested computing nodes (denoted by nodes) can be computed by the maximum number of robots in a fleet (denoted by max_team_size) and the number of robots that can be deployed on each node (denoted by robots_per_node) … As mentioned in Section 4.2, each simulated robot in a team is encapsulated into a VM image.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of setting up a robot simulation environment using virtual machines disclosed by Fan in view of symphony (SurrealAI-Github), and further in view of surreal (SurrealAI-Github), and further in view of Ahner (896) with the method of simulating a fleet of robotic devices using virtual machines disclosed by Yan.  One of ordinary skill in the art would have been motivated to make this modification in order to analyze the behavior of robots (Yan Abstract “While the robotics community agrees that the benchmarking is of high importance to objectively compare different solutions”).

Fan in view of symphony (SurrealAI-Github), and further in view of surreal (SurrealAI-Github), and further in view of Ahner (896), and further in view of Yan does not appear to explicitly disclose: isolate the set of computing resources such that the set of computing resources are exclusive to the set of components.

	However Aguero teaches: 
isolate a set of computing resources such that a set of computing resources are exclusive to the set of components (Aguero Page 500, Right bare metal servers are used, where it is implicit that the bare metal servers are not shared “We found that when using AWS machines, communication between the simulation server and the field computers was inadequate for the competition requirements, apparently due to use of a hardware virtualization layer (which is common among cloud providers). As a result, we switched away from AWS to bare metal servers (i.e., machines having no virtualization layer) offered by Soft-Layer Technologies.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of setting up a robot simulation environment using virtual machines disclosed by Fan in view of symphony (SurrealAI-Github), and further in view of surreal (SurrealAI-Github), and further in view of Ahner (896), and further in view of Yan with the method of improving the performance of the virtual machines disclosed by Aguero.  One of ordinary skill in the art would have been motivated to make this modification in order to reduce the latency (Aguero Page 500, Right)

Examiner General Comments
With regard to the prior art rejection(s), any cited portion of the relied upon reference(s), either to specific areas or as direct language, is intended to be interpreted in the context of the reference(s) as a whole, as would be understood by one of ordinary skill in the art.  Therefore the lack of a citation to other portions which inform the interpretation of the cited portions, is in no way intended to exclude said other portions.  Any direct language, as shown with quotation marks, is intended solely to further point out the teachings provided to one of ordinary skill in the art, and is in no way intended to limit the relied upon teachings to only the quoted portions existing in a vacuum.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bequet et al. (US 2021/0141623) teaches a job flow resource coordination based on worker nodes and handing failures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148